Citation Nr: 1030976	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-28 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for disability of the cervical 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran testified at a hearing before an RO Decision Review 
Officer (DRO) in March 2007.  A transcript of the hearing is 
associated with the claims files.


REMAND

The Veteran contends that service connection is warranted for 
residuals of neck injury incurred in a motor vehicle accident in 
service in January 1973.  He alleges that he has been receiving 
chiropractic treatment for his cervical spine symptoms since 
1975.  The evidence of record includes an June 1983 private 
medical record noting that the Veteran's cervical muscles were 
found to be tight, but not showing that a cervical spine disorder 
was diagnosed at that time.  Also of record are recent letters 
from private chiropractors indicating that the Veteran was 
treated from 1986 to 1992 for an unspecified condition and 
treated in 2006 for neck and arm pain due to severe degenerative 
changes of the cervical spine.  The only treatment record 
submitted is a May 2006 record of the Veteran's treatment by 
A.H., MD.  It reflects that the Veteran was seen because of a 
complaint of neck and arm pain with tingling of one month's 
duration.

Although the record reflects that the RO sent the Veteran a 
letter in September 2006 requesting the Veteran to complete and 
return the authorizations necessary for the RO to obtain 
pertinent treatment records, the Veteran failed to do so.  The 
records documenting the Veteran's earlier treatment for cervical 
spine problems are critical to establishing the Veteran's claim.  
Notwithstanding this, the Decision Review Officer who presided at 
the Veteran's hearing in March 2007 failed to inform the Veteran 
of the importance of submitting such evidence or providing the RO 
with the authorization necessary for it to request the records on 
the Veteran's behalf.  In the Board's opinion, the Decision 
Review Officer had an obligation to do so.  See 38 C.F.R. 
§ 3.103(c)(2) (2009).  Therefore, further development to obtain the 
earlier treatment records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should inform the 
Veteran that he should submit a copy of all 
available records, not already of record, 
pertaining to post-service treatment or 
evaluation of his cervical spine 
disability, or provide the RO or the AMC 
with the authorization necessary for the RO 
or the AMC to obtain a copy of the records 
on his behalf.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.  The RO or the AMC should 
specifically consider whether the Veteran 
should be afforded a VA examination to 
determine if his cervical spine disability 
is etiologically related to his active 
service.

3.  Then, the RO or the AMC should 
readjudicate the claim, in light of all 
pertinent evidence and legal authority.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a Supplemental Statement 
of the Case and afford them the appropriate 
time period for response before the case is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


